Soule, J.
(dissenting) — I agree with the conclusion that there is no substantial evidence that this was an unloading operation. However, I have difficulty in perceiving the distinction between the present case and State Farm Mut. Auto. Ins. Co. v. Centennial Ins. Co., 14 Wn. App. 541, 543 P.2d 645 (1975). There, the court was concerned with ascertaining the motoring risks that the parties intended to cover by the automobile policy. In discussing the risks to be anticipated, the court said at page 544:
State Farm contends that Wold and Rogers used the vehicle on a hunting trip. Therefore, they must have anticipated transporting guns in the automobile. That is obvious, but the unloading of a weapon in the automobile is not normally anticipated. The more pertinent inquiry is whether the parties to the contract intended to cover the risk which flows from the unloading of a weapon in a moving vehicle returning from a hunting trip, when the ordinary experiences of mankind dictate that guns are customarily unloaded when not intended for immediate use. National Union Fire Ins. Co. v. Bruecks, 179 Neb. 642, 139 N.W.2d 821 (1966). Wold's unloading of the weapon in the moving vehicle was both illegal and unsafe. It caused an injury that may or may not have been foreseen or expected from such use of the weapon, but can it be said that Wold's handling of the dangerous instrumentality in this manner was a natural and reasonable incident or consequence of the use of the vehicle on a hunting trip? We cannot so conclude.
In the case before us, the gun was also in an illegal condition, being loaded, and was handled carelessly by the passenger in his effort to move it. I find no more reason to *144foresee that the gun would be moved from the rack while the vehicle was in motion than that it would be unloaded. I am unable to conclude that the fortuitous touching of the trigger upon some portion of the vehicle, if that be what happened, rather than the brushing of the trigger by the passenger, was any more of a natural and reasonable incident or consequence of the use of the vehicle on a hunting trip than in the State Farm Ins. case. In my view, the vehicle was merely the situs of the accident and this case should be controlled by State Farm Mut. Auto. Ins. Co. v. Centennial Ins. Co., supra. Accordingly, I dissent.
Reconsideration denied June 27,1978.
Appealed to Supreme Court June 29, 1978.